DETAILED ACTION
Status of Claims
	Claims 1 and 4-7 are pending.
	Claims 2-3 and 8 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2021 has been entered.
 
Status of Objections and Rejections
	The previous rejections under 35 U.S.C. 112(b) have been withdrawn in view of Applicant’s amendment.
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “an electrolytic bath prepared with a distinct plating solution supply for forming filling plating to the via hole or the through hole at one or more of the plurality of electrolytic plating cells” is indefinite.  It is unclear how an electrolytic bath is ‘prepared’ with a supply.  The relationship, connection and/or the arrangement between the electrolytic bath, supply and plurality of electrolytic plating cells is unclear.  It is unclear if the supply is a connection device or some other object. It is unclear if there is a singular electrolytic bath for each plating cell, a singular bath for the combination of cells or some other scenario.  
Regarding claim 1, claim 1 recites the limitation "the solution" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase “… supply comprising as an additive of filling plating solution, a leveler, a brightener and a carrier” is indefinite because “as an additive” is unclear.  It is unclear if the supply is an additive or some other scenario.  
Regarding claim 1, the phrase “and filling plating is formed by” is indefinite because it is unclear how filling plating is ‘formed by’.  The usage of ‘formed by’ renders the phrase unclear. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (KR 2013-0124656) in view of Brodt et al. (US 2003/0141195).
Regarding claim 1, Jin discloses a plating system for forming plating to a substrate (S) (= a plating system for forming plating of a work to be plated), comprising:
A plurality of plating cells (e.g. regions of 1, see Figure 9; divided by the plating roll) (= a plurality of electrolytic plating cells);
Plating solution supply pipe (700) which delivers plating solution to the cells (Figure 9, pages 2 and 6) (= an electrolytic bath with a plating solution supply);
A plating supply region arranged between each of the plurality of electrolytic plating cells (e.g. location of the plating roll with plating solution supply part 300, Figures 5-9), wherein the plurality of electrolytic plating cells and the plating supply region are horizontally arranged in series (= an additive adhesion region arranged between each of the plurality of electrolytic plating cells, wherein the plurality of electrolytic plating cells and the additive adhesion region are horizontally arranged in series); and
Rollers (12, 100, 110, 120, etc.) for carrying the substrate and plating solution flows from nozzles (supply part of pipe, 700) (= wherein the work to be plated is carried by carrying rollers, and further wherein the solution is directly adhered to the work to be plated at the additive adhesion region by additive adhesion nozzles).  The instant claim does not exclude a plating solution from being the additive solution.  Regarding the via hole and/or through hole, the material or article worked upon does not further limit the claimed apparatus (MPEP §2115).  “Carried continuously” is directed towards the manner of operating the claimed device and does not further structurally limit the claimed device.  

Regarding claim 4, the claim language of claim 4 is directed towards the manner of operating the claimed system which does not differentiate an apparatus claim from the prior art (MPEP § 2114 II).  
Regarding claims 5 and 6, the plating solution of Jin in view of Brodt would be inclusive of the same components and concentration (pages 5-6). 
Regarding claim 7, the device of Jin plates in a horizontal direction (see Figures).  

Response to Arguments
Applicant's arguments filed 7 January 2021 have been fully considered.  On page 6 the response indicates that the amended claim language was suggested in the Examiner Interview Summary dated 18 December 2021.  The Examiner acknowledges the terms “a distinct plating solution supply” in the summary, however, the terms were presented as a general concept idea as opposed to being directly claimed.  For example, if supported in the original specification, a 
The remaining comments on pages 6-8 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be addressed at this time.  New grounds of rejection are presented above are necessitated by amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795